UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-1 Registration Statement under the Securities Act of 1933 REDLINE PERFORMANCE AUTOMOTIVE LTD. (Exact name of registrant as specified in its charter) NEVADA 3714 None (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) B13 Site 2 RR 1 Dewinton Alberta T0L 0X0 Tel: (403) 510-0707 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) CSC
